PER CURIAM.
Orlando Luis Morales, defendant, appeals the summary denial of his Motion to Correct Illegal Sentence. The defendant was convicted for possession of cocaine, a third degree felony, and sale of cocaine within 1000 feet of a school, a first degree felony. The trial court sentenced defendant to ten years imprisonment on each count. The sentences were run concurrent to one another.
Defendant argues, and the state concedes, that the ten year sanction for count 1, a third degree felony, exceeds the five year statutory maximum. § 775.082(3)(d), Fla. Stat. (1999). We agree. Accordingly, the sentencing order for count 1 is reversed. This cause is remanded for the imposition of a five year state prison sentence on count 1 of the Information. Defendant need not be present for resentenc-ing. The decision of the lower court is affirmed in all other respects.
Affirmed in part, reversed in part, and remanded for re-sentencing on count 1.